UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-4730


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ANDREW DAVID OWENS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Fox, Senior District Judge. (5:13-cr-00069-F-1)


Submitted: June 29, 2017                                          Decided: July 14, 2017


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry F. Rose, Smithfield, North Carolina, for Appellant. John Stuart Bruce, United
States Attorney, Jennifer P. May-Parker, First Assistant United States Attorney, Kristine
L. Fritz, Assistant United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Andrew David Owens appeals the district court’s judgment revoking his

supervised release and sentencing him to 21 months’ imprisonment followed by 18 years’

supervised release. Finding no reversible error, we affirm.

       “A district court has broad discretion when imposing a sentence upon revocation

of supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). “We

will affirm a revocation sentence if it is within the statutory maximum and is not plainly

unreasonable.” Id. (internal quotation marks omitted). “When reviewing whether a

revocation sentence is plainly unreasonable, we must first determine whether it is

unreasonable at all.” United States v. Thompson, 595 F.3d 544, 546 (4th Cir. 2010). A

revocation sentence is procedurally reasonable if the district court adequately explains the

sentence after considering the Sentencing Guidelines’ Chapter Seven policy statements

and the applicable 18 U.S.C. § 3553(a) (2012) factors. See 18 U.S.C. § 3583(e) (2012);

Thompson, 595 F.3d at 546-47. “A court need not be as detailed or specific when

imposing a revocation sentence as it must be when imposing a post-conviction sentence,

but it still must provide a statement of reasons for the sentence imposed.” Thompson,

595 F.3d at 547 (internal quotation marks omitted).

       Owens claims that his sentence is procedurally unreasonable because the district

court failed to adequately explain the reasons for imposing the term of supervised release.

Having reviewed the record, we find that the district court’s explanation, although brief,

was sufficient.



                                             2
      Accordingly, we reject Owens’ challenge to the procedural reasonableness of his

revocation sentence and affirm. We deny Owens’ pro se motion to file a supplemental

brief and to reconsider the order denying Owens’ motion to replace counsel.       We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this Court and argument would not aid the decisional

process.

                                                                          AFFIRMED




                                          3